Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt and entry of Applicant’s Amendment filed on 06/07/2021 is acknowledged. Claims 1, 4, and 20 are amended, claims 3 and 5 have been cancelled, and no claims have been added. Thus, claims 1-2, 4, and 6-20 remain pending. 

Examiner’s Comments
Claim Rejections
35 USC 112(a)/(b)
In light of the amended claims, the rejections are withdrawn.

35 USC 102/103
In light of the amended claims, the rejections are withdrawn.

Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Ethan W. Bell (Reg. 75,549) on June 13, 2022.
 Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 4 (Currently Amended): The compressor of claim 1 [[3]], wherein the first and second hubs and the first and second outer walls comprise a cylindrical global form.

Claim 6 (Currently Presented): The compressor of claim 1 [[3]], wherein at least one of the first or second hub is hollow, and the other of the second or first hub, comprises a locating projection which extends into the hollow interior of the first or second hub.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-2, 4, and 6-20 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Kayama (JP2010281231A) and Liao et al. (US 20030012646) are representative of the art in this field. However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-2, 4, and 6-20, in claim 1 the prior art of record does not teach:
“wherein the fastener extends between the first and second hubs at a location remote from an outer diameter of the first and the second hubs, such that the fastener is removed from the common flow path.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD BUSHARD/
Examiner, Art Unit 3746


/AUDREY B. WALTER/Primary Examiner, Art Unit 3746